This was a bill filed by complainants to have an ac-coun^ ^ie «state and of the profits arising from the personal estate formerly in the hands of Mr. James Donnom, as a ^rus^ee f°r a Presbyterian church then unincorporated. The congregation had been formed of persons residing in St. Bax’tholomews parish, on the west bank of Ponpon xiver, and its vicinity; and the funds collected by voluntary subscription to uphold a church and parsonage-for the use of the congregation and minister, near Poe-pon xiver. The tx’ustees were to be residents; and if they removed out of the parish, or declined acting, their places were to be supplied. James Donnom, the surviving trustee, had possession of the estate for a considei’able time; and directed by his last will, that the property should go to certain persons whom he names, to he held in trust; and two-thirds of the income to be applied to support a minister at the church xxear Ponpon river; the other one-thM to be applied to support a minister at the Sattcatcher chunk, (within the parish of Bt. Bartholomew, but above twenty miles from the church on Poxxpon rivei’,) to which placo lie, Donnom, had removed. The other facts and points in the case related merely to an account. The congregation became incorporated by the name of the Presbyterian: church of Bethel in St. Bartholoxnew’s parish. Their bill is to i’ecover the whole property from defendant's representatives.
On hearing the arguments of counsel, the coui’t was of opinion, «that Donnom had no right to divert the funds of the society to different purposes than what they were originally intended for, viz. for the meeting-house and parsonage at that time established on the west side of *155PoEpois river: And whatever part of said society chose to move to another place (although in the same parish) it was de-ídicíácn of their share of the funds of the society .’tof See chancellor Mathews'§ notes. J
The court decreed,5S that it be referred to tho master to state the accounts: And that the funds in bill mentioned be assigned ®ycj.* to complainants for the benefit of
(Efe®.» C0 Co Piaelaaey and Mr. E. Rutledge, oolicutors.